DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 966,299 and 11,317,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Instant application
U.S. Patent No. 10, 966,299
U.S. Patent No. 11,371,491
1. An apparatus comprising: a light source; a drive circuit configured to control a magnitude of a load current conducted through the light source to control the intensity of the light source; and a control circuit configured to generate at least one drive signal for controlling the drive circuit to adjust an average magnitude of the load current; wherein the control circuit is further configured to: operate in a first state and a second state on a periodic basis; control the drive circuit in the first state during a first time period in which the control circuit adjusts a value of an operational characteristic of the at least one drive signal to regulate a peak magnitude of the load current in response to a feedback signal; control the drive circuit in the second state during a second time period in which the control circuit maintains the operational characteristic of the at least one drive signal approximately constant; and adjust a length of the first time period to adjust the average magnitude of the load current.
1. A circuit for controlling an intensity of a light-emitting diode (LED) light source, the circuit comprising: an LED drive circuit configured to control a magnitude of a load current conducted through the LED light source to control the intensity of the LED light source; and a control circuit configured to generate at least one drive signal for controlling the LED drive circuit to adjust an average magnitude of the load current; wherein the control circuit is further configured to: operate in a first state and a second state on a periodic basis; control the LED drive circuit in the first state during a first time period in which the control circuit adjusts a value of an operational characteristic of the at least one drive signal to regulate a peak magnitude of the load current in response to a feedback signal; control the LED drive circuit in the second state during a second time period in which the control circuit maintains the operational characteristic of the at least one drive signal approximately constant; and adjust a length of the first time period to adjust the average magnitude of the load current.
1. A load control device for controlling an amount of power delivered to an electrical load, the load control device comprising: a load regulation circuit configured to control a magnitude of a load current conducted through the electrical load to control the amount of power delivered to the electrical load; a current sense circuit configured to provide a load current feedback signal that indicates the magnitude of the load current; and a control circuit configured to adjust the amount of power delivered to the electrical load in response to the feedback signal by controlling the load regulation circuit to operate in an active state by controlling a peak magnitude of the load current towards a target current during an active time period and to operate in an inactive state by not conducting the load current through the electrical load during an inactive time period, the control circuit configured to operate in the active state and the inactive state on a periodic basis over a plurality of operating periods, each of the operating periods including the active time period and the inactive time period; wherein the control is further configured to adjust the amount of power delivered to the electrical load by: while holding the length of the active time period constant, adjusting the target current by a current offset in one or more of a plurality of consecutive operating periods from a first target current in a first operating period to a second target current in a second operating period; and during a third subsequent operating period, adjusting the length of the active time period by an active state adjustment amount and adjusting the target current to the first target current.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844